Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 1/8/21, Applicant amended claims 1, 5, 8, 12, 15, and 19, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 1, 8, and 15 each recites determining, by the semantic context service, a first response to the first semantic context request and a second response to the second semantic context request based on the set of parameters, the first response and the second response each comprising the semantic context in response to determining that the set of parameters comprises the dimension, and said response comprises data already received and thus is merely a mental process; and storing, by the semantic context service, the semantic context (mental process).  Additional elements in each claim include receiving, by a semantic context service, a semantic context associated with a report generated by a first analytical tool, the semantic context at least partially comprising one or more filters, each associated with a respective dimension used by the first analytical tool (an input step); receiving, by the semantic context service, a first semantic context request from a second 
	Claims 2, 9, and 16 each recites wherein the semantic context is automatically published to the semantic context service in response to user selection of the semantic context in the report generated by the first analytical tool, which is an output step and routine and conventional (transmitting data over a network) per MPEP 2106.05(d).  Claims 3, 10, and 17 each recites wherein the semantic context is provided based on metadata of the first analytical tool, which is an output step and routine and conventional (transmitting data over a network) per said list in the MPEP.  Claims 4, 11, and 18 each recites wherein the metadata comprises descriptions of 

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US 7,716,257), hereafter known as Thompson.
With respect to claims 1, 8, and 15, Thompson teaches:
receiving, by a semantic context service, a semantic context associated with a report generated by a first analytical tool, the semantic context at least partially comprising one or more filters, each associated with a respective dimension used by the first analytical tool (columns 6-7 
storing, by the semantic context service, the semantic context (columns 6-7 lines 61-9 context is stored to be passed on and used by other processes); 
receiving, by the semantic context service, a first semantic context request from a second analytical tool and a second semantic context request from a third analytical tool, the first semantic context request and the second semantic context request each comprising a set of parameters, the set of parameters at least partially comprising a dimension (column 7 lines 10-21 receive a request by a target user with parameters (e.g. context application rules of target platform, created in a pre-authored report), second semantic context request a repetition of steps for first semantic context request, also column 7 lines 10-37 multiple target clients, column 5 lines 10-12 context referring to criteria for a dimension); 
determining, by the semantic context service, a first response to the first semantic context request and a second response to the second semantic context request based on the set of parameters, the first response and the second response each comprising the semantic context in response to determining that the set of parameters comprises the dimension (column 7 lines 22-29 determine response to target user with context information, column 7 lines 30-37 multiple target clients, second response a repetition of steps for first response); and 
returning, by the semantic context service, the first response to the second analytical tool and the second response to the third analytical tool, the second analytical tool applying the semantic context to a report generated by the second analytical tool (column 7 lines 22-29 return 
With respect to claims 8 and 15, Thompson also teaches computer-readable media and a computing device (figure 1 UDS Server comprising a computer readable medium, computing device with processors)
With respect to claims 2, 9, and 16, Thompson teaches wherein the semantic context is automatically published to the semantic context service in response to user selection of the semantic context in the report generated by the first analytical tool (columns 6-7 lines 61-9 context determined from user actions, published).
With respect to claims 3, 10, and 17, Thompson teaches wherein the semantic context is provided based on metadata of the first analytical tool (columns 6-7 lines 61-9 context uses metadata of client, for example concepts for a drill-through).
With respect to claims 4, 11, and 18, Thompson teaches wherein the metadata comprises descriptions of connections to data sources, context identifiers, data source identifiers, dimensions, and current filters (column 7 lines 10-21 metadata includes data source locations, rules, unique names/identifiers, column 5 lines 10-12 and columns 5-6 lines 63-3 context includes dimensions criteria).
With respect to claims 5, 12, and 19, Thompson teaches wherein the first semantic context request is automatically sent by the second analytical tool in response to user action to the report generated by the second analytical tool (column 7 lines 22-29 pre-authorized report request so user actions to request the report).


Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Pai et al (US 20200265992), hereafter known as Pai.
With respect to claims 7 and 14, all the limitations of claims 1 and 8 are addressed by Thompson above.  Thompson does not teach wherein the second analytical tool subscribes to the semantic context service.  Pai teaches tis in describing a software tool 161 that may be a reporting engine which is subscribed to by users (paragraph 0052).  It would have been obvious to have combined the reporting techniques in Thompson with the subscribing functionality in Pai so reliable reporting is produced and said reports subscribed to are more accurate and thus more valuable to the subscribing users.

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:

	Taylor (US 20060277584) teaches integrating data from disparate audio/video appliances using a Hilbert Transform engine to transform the data into numerical data to keep context between data among the different appliances, does not teach receiving semantic contexts from a report and determining responses to said contexts to analytical tools (paragraphs 0018, 0039 figure 1).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting mental processes without significantly more, Applicant’s arguments have been considered but are not persuasive.  On pages 11-12 of his Remarks Applicant discusses DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 113 USPQ2d 1097 (Fed. Cir. 2014) and asserts that, like in DDR, “the claimed solution here is necessarily rooted in computer technology in order to overcome problems specifically arising in the computer technology.”  However, Examiner notes that, unlike in DDR, the instant claims’ steps are recited highly generally, for example “receiving … a semantic context associated with a report,” “receiving … a first semantic context request … and … a second semantic context request,” “determining … a first response to the first semantic context request … and …. “a second response to the second semantic context request …,” and ”returning … the first response … and the second response …”  Also, said claims use only generic computer components and, as DDR states, “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Applicant also asserts that “even if the claims were characterized as addressing a business challenge, it is a challenge particular to implementing linking between analytical tools,” but Examiner notes there is nothing recited in .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/2/2021